Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE CRIMINAL DISTRICT COURT NO. 1 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 30th day of October, 2014, the
cause on appeal to revise or reverse the judgment between

JOEL DERVIN WILLIS, Appellant                       On Appeal from the Criminal District Court
                                                    No. 1, Dallas County, Texas,
No. 05-13-00536-CR         V.                       Trial Court Cause No. F11-26316-H.
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Justices FitzGerald and Stoddart
                                                    participating.

was determined; and this Court made its order in these words:

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section of the judgment titled “Terms of Plea Bargain” that states “15
       YEARS TDCJ” is modified to state “Open.”

       The section of the judgment that states “Sex Offender Registration Requirements
       do not apply to the Defendant” is modified to state “Sex Offender Registration
       Requirements apply to the Defendant.”

       The section of the judgment that states “The age of the victim at the time of the
       offense was N/A” to state “At the time of the offense, the victim was younger
       than fourteen years of age.”

As MODIFIED, the judgment is AFFIRMED.
        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 9th day of January, 2015.




                                                           LISA MATZ, Clerk